Harvey, J.
(dissenting): The checks were drawn upon the Union National Bank of Beloit by depositors of that bank, each of whom had money on deposit there subject to check ample in amount to take care of his check. They were made payable to the county treasurer and given to him in payment of taxes. The bank was a legally designated county depository. The county treasurer took them to that bank, presented them for payment, and received credit in his pass book. Also a deposit slip was made showing a credit to the county treasurer for the amount of the checks. That constituted a payment by the bank to the county treasurer. When the payee of a check presents it for payment to the bank on which it is drawn, the bank must either pay it or refuse to pay it. If the bank pays the amount of the check in money to the payee, neither the bank nor the payee can be heard to say the payment *147was not made. The payee is not concerned with the question of what entries the bank makes upon its books. He cannot, in such a case, deny receiving payment, either as against the bank or as against the drawer of the check. If the payee, having an account at the bank, instead of receiving money upon the checks, asks for and receives credit upon his account there, the result is the same. This appeals to me as sound reasoning, and is supported by abundant authority. The receiver, later appointed for the bank, had no more authority to deny payment to the county treasurer than the bank had. Whether the bank or its receiver was indebted to plaintiff or to the county treasurer neither increased nor decreased its liabilities.